Case 3:17-cv-01112-JLS-NLS Document 117-2 Filed 07/11/19 PageID.5204 Page 1 of 2



   1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
       Daniel P. Struck, AZ Bar #012377
   2   (admitted pro hac vice)
       Rachel Love, AZ Bar #019881
   3   (admitted pro hac vice)
       Nicholas D. Acedo, AZ Bar #021644
   4   (admitted pro hac vice)
       Ashlee B. Hesman, AZ Bar #028874
   5   (admitted pro hac vice)
       Jacob B. Lee, AZ Bar #030371
   6   (admitted pro hac vice)
       3100 West Ray Road, Suite 300
   7   Chandler, Arizona 85226
       Tel.: (480) 420-1600
   8   Fax: (480) 420-1695
       dstruck@strucklove.com
   9   rlove@strucklove.com
       nacedo@strucklove.com
  10   ahesman@strucklove.com
       jlee@strucklove.com
  11
       LAW OFFICE OF ETHAN H. NELSON
  12   Ethan H. Nelson, CA Bar #262448
       4 Park Plaza, Suite 1025
  13   Irvine, California 92614
       Tel.: (949) 229-0961
  14   Fax: (949) 861-7122
       ethannelsonesq@gmail.com
  15
       Attorneys for Defendant/Counter-Claimant
  16   CoreCivic, Inc.
  17                            UNITED STATES DISTRICT COURT
  18                         SOUTHERN DISTRICT OF CALIFORNIA
  19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
       on behalf of themselves, and all others
  20   similarly situated,                       INDEX TO EXHIBITS TO
                                                 DEFENDANT’S MEMORANDUM
  21                       Plaintiffs,           OF POINTS AND AUTHORITIES
                                                 IN SUPPORT OF MOTION FOR
  22   v.                                        JUDGMENT ON THE PLEADINGS
  23   CoreCivic, Inc., a Maryland
       corporation,
  24
                           Defendant.
  25

  26

  27

  28
       Index to Exhibits                                            17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 117-2 Filed 07/11/19 PageID.5205 Page 2 of 2



   1   CoreCivic, Inc., a Maryland
       corporation,
   2
                           Counter-Claimant,
   3
       v.
   4
       Sylvester Owino and Jonathan Gomez,
   5   on behalf of themselves, and all others
       similarly situated,
   6
                           Counter-Defendants.
   7

   8
       EXHIBIT DESCRIPTION                                                     PAGES
   9
            1        Declaration of S. Simmons in Support of Defendant’s
  10                 Memorandum of Points and Authorities in Support of        001-077
  11                 Motion for Judgment on the Pleadings
                     Attachment A – CoreCivic’s Form 10-Q for the
  12                                                                           005-055
                     Quarter Ending June 30, 2017
  13
                     Attachment B – CoreCivic’s Supplemental Financial         057-077
  14                 Information for the Quarter Ending June 30, 2017
  15        2        Declaration of T. Peaks in Support of Defendant’s
                     Memorandum of Points and Authorities in Support of        078-080
  16
                     Motion for Judgment on the Pleadings
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       Index to Exhibits                         2                       17cv01112-JLS-NLS
